Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to AFCP 2.0 filed 10/25/2021 in which claims 1-34 are allowed.
Allowable Subject Matter
3. 	The following is an examiner’s statement of reasons for allowance: 
 	A system comprising plurality of visible light transmitters positioned on the rig and in view of at least one of the plurality of image sensors, wherein the plurality of visible light transmitters comprises at least a first visible light transmitter and a second visible light transmitter, the plurality of visible light transmitters configured to be connected to sensor components of the rig, and the plurality of image sensors configured to receive data from the plurality of visible light transmitters via visible light communication, wherein the first visible light transmitter is connected to a first sensor component and a second visible light transmitter is connected to a second sensor component different from the first sensor component, the first visible light transmitter and second visible light transmitter being positioned on the rig in view of the first image sensor, and the first image sensor configured to receive data from the first visible light transmitter and the second visible light transmitter.
 	Allowable claim limitations are not taught by the prior art of record: Kruspe et al. (US 2015/0345261 A1), hence claims 1-34 are allowed.





Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425